Judge Cozort
dissenting.
I disagree with the majority’s conclusion that the loaders were employees, and I respectfully dissent.
I agree with the majority’s analysis that, under N.C. Gen. Stat. § 96-15(h) and (i) (1993), the Commission’s findings are supported by evidence in the record and are thus conclusive for the reviewing court. I find, however, that when those findings are reviewed under the criteria set forth in Hayes v. Elon College, 224 N.C. 11, 15-16, 29 S.E.2d 137, 139-40 (1944), the trial court correctly concluded that the loaders were independent contractors. I thus vote to affirm the trial court’s judgment.